DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed August 25, 2021 has been acknowledged. Newly presented claims 17-20 have been entered. Claims 1, 3-11, and 17-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first and second portions" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 6, 7, 9, 10, 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanfer et al. (20060186140).
Regarding claim 1, Kanfer discloses a system (10) for dispensing a fluid, comprising a collapsible, pouch or bag-style container (12) configured to contain said fluid and a device (30) configured to dispense said fluid, said device comprising: - an elastically yielding chamber (34; par. 0039) which defines a volume configured to receive a quantity of said fluid to be dispensed; - an inlet duct (108) configured to allow the passage of said fluid from the inside of said container towards said volume; - first valve means (92) configured to control the passage of said fluid into said inlet duct; - an outlet duct (110) for said fluid configured to allow the passage of said fluid from said volume out of the container; - second valve means (96) configured to control the passage of said fluid into said outlet duct, wherein said chamber is formed from said first and second portions (par. 0019), each of which has a similar and cooperating construction that includes: a pair of half channel formations (108 and 110) disposed along a periphery at opposing or orthogonal positions (Fig. 5) and a valve formation (92 and 96) disposed in each half channel (par. 0019 and 0039; Figs. 4 and 6); wherein said first and second portions are positioned and mutually coupled together to define said volume so that all of the half channels form inlet duct (108) and said outlet duct (110) and the valve formations form the first and second valve means (92 and 96; par. 0019 and 0039; Figs. 4 and 6), and wherein said first portion comprises an area (32) 
Regarding claim 3, said first portion and said second portion are substantially identical (par. 0038-0040).
Regarding claim 4, said first portion and/or said second portion includes: a center area (118) defining the elastically yielding portion of the chamber (par. 0039) and an annular peripheral area (114) from which said {9804264: }2center area extends.
Regarding claim 6, said first portion, said second portion are coupled to said container simultaneously by means of a heat sealing step (par. 0030). 
Kanfer does not explicitly disclose a single heat sealing step. However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a system for dispensing a fluid, does not depend on its method of production, i.e. sealing by means of a single heat sealing step. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claim 7, said container comprises at least two elements (14 and 16) with the first portion connected to a separate element in comparison to the second portion (one half of pump 30 is connected to wall 14 and the other half is connected to wall 16).
Regarding claim 9, said inlet duct and said outlet duct are aligned on opposing edges of the chamber (Fig. 5).
Regarding claim 10, the system further comprising a sealing element (38) for closing said outlet duct, said sealing element being configured to be removed before the use of said dispensing system (par. 0030 and 0031).
Regarding claim 17, the first valve means and/or the second valve means include a ball captured in the half channels of the first portion and the second portion and wherein the valve formations of each of the first and second portions are configured to restrict movement of the ball in an open or a closed position (par. 0037).
Regarding claim 18, the first valve means comprises cooperating tabs (120 and 122) on each of the first portion and the second portion that are aligned in abutment to directionally seal the inlet duct or the outlet duct (par. 0039-0040).
Regarding claim 19, the valve formation on each of the first and second portion each comprises a single tab and wherein the tab of the first portion seals the inlet duct and the tab of the second portion seals the outlet duct (par. 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. in view of Pekar (5074765).
Regarding claim 5, Kanfer DIFFERS in that it does not disclose said area of said first portion and/or of said second portion is connected to said container only along 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kanfer reference in view of the teachings of the Pekar reference by connecting the pump to container at the peripheral area for ease of assembly.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. in view of Genosar (20060255068).
Regarding claim 8, Kanfer DIFFERS in that it does not disclose the container completely envelops said first portion and/or said second portion. Attention, however, is directed to the Genosar reference, which discloses a container (10) that completely envelops (par. 0051) a first portion (the surface of 20 shown in Fig. 3) and/or a second portion (the surface of 20 not shown and opposite the side shown in Fig. 3) of said device. Genosar teaches that this configuration allows for one-handed use of the fluid dispensing system (par. 0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kanfer reference in view of the teachings of the Genosar reference by configuring the container to completely envelop said first portion and/or said second portion for the purpose of allowing a user to operate the fluid dispensing system with one hand.
Regarding claim 11, Kanfer DIFFERS in that it does not disclose said sealing element is constituted by a removable portion of said container. Attention, however, is directed to the Genosar reference, which discloses a sealing element constituted by a removable portion (18) of a container (10). Genosar teaches that this feature provides evidence of tampering (par. 0052).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kanfer reference in view of the teachings of the Genosar reference by employing a seal constituted by a removable portion of the container for the purpose of providing a tamper evident seal.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer.
Regarding claim 20, Kanfer is silent regarding said inlet duct and said outlet duct are orthogonally aligned. Instead, Kanfer shows an inlet (108) and an outlet (110) that are axially aligned (Fig. 5). It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet and outlet orthogonally because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem (see page 15, lines 11-18). One of ordinary skill in the art, furthermore, would have expected Kanfer’s pump, and Applicant’s invention, to perform equally well with either the arrangement taught by Kanfer or the claimed orthogonal arrangement because both arrangements would perform the same function of allowing liquid to enter and exit the pump. Therefore, it would have been prima facie obvious to modify Kanfer to obtain the invention as specified in claim 20 because such a modification would have .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754